$10,000 jurisdictional threshold limit.' Buzz Stew, LLC, 124 Nev. at 227-
                28, 181 P.3d at 672. Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                                                    , C.J.
                                                            Hardesty


                                                           12ats ita r
                                                            Parraguirre
                                                                                        J.



                                                                        ?n,a          , J.
                                                            Douglas



                cc: Hon. Rob Bare, District Judge
                     Lamaar Alexander
                     McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Las Vegas
                     Eighth District Court Clerk




                       'Although the district court's order indicates that respondent's
                motion to dismiss was granted in its entirety, the only basis for the
                dismissal articulated in the order and at the hearing on the motion was
                the failure to meet the minimum jurisdictional threshold limit.

SUPREME COURT
      OF
   NEVADA
                                                       2
  1947A